Title: To John Adams from Thomas Jefferson, 14 January 1789
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Jan. 14. 1789.
          
          I now do myself the pleasure to inclose to you a copy of the Arret explanatory of that of Sep. 28. on the subject of our whale oils. mr̃ Necker in a letter to me has renewed the promise of taking off the 10. sous per livre at the end of the next year. but at the same time he observes that whenever the national fishery shall be able to supply their demand for whale oil we must expect a repeal of this Arret,

which therefore expresses itself to be provisory. however, their navigation being the most expensive in Europe, they are the least likely to succeed in a whale fishery, without encouragements more extravagant that even those they now give: and it remains to be seen whether mr̃ Necker will continue to give even the present. I am informed there will be fewer French adventurers the next year than there has been this: so that if there be an apparent increase of their fishery, it will be by drawing over more of our fishermen. it is probable the States-general will obtain a participation in the legislation, which will render their laws more stable, & more to be relied on. mr̃ Necker has also promised that if the present Arret should at any time be repealed, there shall be a sufficient space of time allowed for the reception of the oils which shall have been previously embarked. but our principal if not our only danger of a repeal being brought on, will come from the endeavors of the English to introduce their oils under colour of ours, perhaps even with the assistance of our own merchants. some effectual means must be adopted to prevent them from getting our real ship papers, and our Consuls in the ports of France must be enabled to detect forged papers: and we must moreover convince this government that we use our utmost endeavors, & with good faith, to prevent the entry of English oils under the license given to us. I would advise our shippers of oil always to get the Certificate of the French consul in their state if it be practicable, because those will admit of the least doubt here. when this cannot be had, they may have recourse to the magistrates of the country, and in this case there should be a certificate under the seal of the state that the magistrate who has certified their oil to be the produce of the American fishery is a magistrate duly appointed & qualified by law, and that his signature is genuine. I presume it is the usage in all the states for the Governor’s signature to accompany the great seal.
          Oczakow is at length taken. the Russians say they gave the assault with 14,000 men against 12,000 within the walls, that 7000 of these suffered themselves to be cut to peices before they surrendered, & that themselves lost 3000. the only circumstance to be believed in all this is that Oczakow is taken. every thing else in Europe is quiet, except the internal affairs of Poland. the Prussian party there gains greater superiority daily. the K. of Prussia however will feel less bold on the probability that England will remain inactive in all things external. this secures to this country leisure for their internal improvements. these go on well. the report of mr̃ Necker to the king,

which has been published, renews the renunciation of the power of laying a new tax or continuing an old one without consent of the states general, admits they are to appropriate the public monies (and of course how much of it the king may spend), that ministers must be responsible, that the king will concur in fixing the periodical meeting of the states, that he will be ready to consider with them what modifications letters de cachet should be put under, and of the degree of liberty which may be given to the press; and further that all this shall be fixed by a convention so solemn as that his successors shall not be free to infringe it, that is to say that he will concur in a Declaration of rights. nothing is said however of the States sharing in the legislation, but this will surely be pressed. they have given to the tiers etat a representation in the States equal to both the other orders, and it is probable they will form but one house & vote by persons: but that is not decided. be so good as to present me affectionately to mr̃s Adams and to be assured yourself of the sincere esteem of dear Sir / your friend & servt.
          
            Th: Jefferson
          
        